In an action to recover damages for personal injuries, the defendants Tamara Lindor and Daniella Blanchard appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated May 10, 2012, as granted the plaintiffs motion for leave to reargue his opposition to their motion for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident, which had been granted in an order of the same court dated September 8, 2011, and, upon reargument, vacated the determination in the order dated September 8, 2011, granting those branches of their motion which were for summary judgment dismissing, insofar as asserted against them, so much of the complaint as alleged that the plaintiff sustained a permanent loss of use of a body organ, member, function, or system, a permanent consequential limitation of use of a body organ or member, and a significant limitation of use of a body function or system, and thereupon denied those branches of their motion.
Ordered that the order dated May 10, 2012, is modified, on the law, by deleting the provision thereof, upon reargument, vacating the determination in the order dated September 8, 2011, granting those branches of the motion of the defendants Tamara Lindor and Daniella Blanchard which were for summary judgment dismissing, insofar as asserted against them, so much of the complaint as alleged that the plaintiff sustained a permanent loss of use of a body organ, member, function, or system, a permanent consequential limitation of use of a body organ or member, and a significant limitation of use of a body function or system and thereupon denying those branches of their motion, and substituting therefor a provision, upon reargument, adhering to the determination in the order dated September 8, 2011, granting those branches of their motion which were for summary judgment dismissing, insofar as as*847serted against them, so much of the complaint as alleged that the plaintiff sustained a permanent loss of use of a body organ, member, function, or system, a permanent consequential limitation of use of a body organ or member, and a significant limitation of use of a body function or system; as so modified, the order dated May 10, 2012, is affirmed insofar as appealed from, with costs to the appellants.